Exhibit 10.1

 

Wells Fargo Bank,

National Association

1800 Century Park East,

12th Floor

Los Angeles, CA 90067

  

Bank of America, N.A.

One Bryant Park

New York, NY 10036

  

Goldman Sachs Bank USA

200 West Street

New York, NY 10282

Wells Fargo Securities, LLC

550 S. Tryon Street, 6th Floor

Charlotte, NC 28202

  

Merrill Lynch, Pierce, Fenner

& Smith Incorporated

One Bryant Park

New York, NY 10036

  

CONFIDENTIAL

December 6, 2014

Hudson Pacific Properties, Inc.

Hudson Pacific Properties, L.P.

11601 Wilshire Blvd., Ste 600

Los Angeles, California 90025-0317

Attention: Mark T. Lammas

 

  Re: Project Redwood Term Loan Commitment Letter

$1.75 Billion Senior Unsecured Bridge Term Loan Facility

Ladies and Gentlemen:

Hudson Pacific Properties, Inc. (the “Parent” or “you”) has advised Wells Fargo
Bank, National Association (“Wells Fargo Bank”), Wells Fargo Securities, LLC
(“Wells Fargo Securities”), Bank of America, N.A. (“Bank of America”), Merrill
Lynch, Pierce, Fenner & Smith Incorporated (“Merrill Lynch”), Goldman Sachs Bank
USA, (“Goldman Sachs Bank” and, together with Wells Fargo Bank, Wells Fargo
Securities, Bank of America and Merrill Lynch, the “Commitment Parties” or “we”
or “us”) that Hudson Pacific Properties, L.P., a Maryland limited partnership
(the “Borrower”; together with Parent and the other Guarantors (as defined in
the Term Sheet), collectively, the “Loan Parties”)) intends to acquire (the
“Acquisition”), either directly or indirectly through one or more newly formed
subsidiaries, a portfolio of real estate assets known as the “The Redwood
Portfolio” (the “Portfolio”) from the Sellers (as defined on Annex B hereto)
pursuant to the Purchase Agreement (as defined on Annex B hereto).

You have advised us that the total funds needed to (a) fund the purchase price
for the Acquisition, (b) solely in the event that the Existing Credit Agreement
Consent (as defined below) is not obtained prior to the Closing Date (as defined
below), refinance existing indebtedness of the Borrower and its subsidiaries
outstanding under the Existing Credit Agreement (as defined in the Term Sheet),
(c) pay fees, commissions and expenses in connection with the Transactions (as
defined below) and (d) finance ongoing working capital requirements and other
general corporate purposes, will consist of:

(i) a senior unsecured bridge term loan of up to $1.75 billion to the Borrower
(the “Facility”), all as more fully described in the Summary of Proposed Terms
and Conditions attached hereto as Annex A (the “Term Sheet”);

(ii) solely in the event that the Borrower is unable to obtain consent from the
requisite lenders under its Existing Credit Agreement to permit the Acquisition
and the other Transactions, in each case, to the extent necessary (the “Existing
Credit Agreement Consent”) (it



--------------------------------------------------------------------------------

being understood that the obtaining of the Existing Credit Agreement Consent
shall not be a condition to the Commitment), a senior unsecured revolving credit
and term loan facility of up to $450 million (the “Backstop Facility”) on the
terms and conditions set forth in that separate Commitment Letter dated as of
the date hereof (the “Backstop Commitment Letter”) among the Parent, the
Borrower, Wells Fargo Bank, National Association and Wells Fargo Securities,
LLC; and

(iii) the issuance by the Parent and the Borrower of a combination of common
equity interests of the Parent and common partnership units of the Borrower
(collectively, the “Equity Consideration”) in an amount such that, after giving
effect to the Transactions, the Seller will own, directly or indirectly, less
than fifty percent (50%) of the aggregate equity interest in the Parent and its
subsidiaries, all on the terms and conditions set forth in the Purchase
Agreement.

As used herein, the term “Transactions” means, collectively, the Acquisition,
the borrowing under the Facility on the Closing Date, the entry into the
Existing Credit Agreement Consent or, if applicable, the entry into the Backstop
Facility and the borrowings thereunder on the Closing Date, the issuance of the
Equity Consideration, and the payment of fees, commissions and expenses in
connection with each of the foregoing. This letter, including the Term Sheet and
the Conditions Annex attached hereto as Annex B (the “Conditions Annex”), is
hereinafter referred to as the “Commitment Letter”. The date on which the
Facility is closed is referred to as the “Closing Date”. Except as the context
otherwise requires, references to the “Parent and its subsidiaries” or the
“Borrower and its subsidiaries” will include the Portfolio after giving effect
to the Acquisition.

1. Commitment. Upon the terms and subject solely to the conditions set forth in
the Conditions Annex, (a) Wells Fargo Bank (in each case acting alone or through
or with one or more affiliates selected by it) is pleased to advise you of its
several commitment to provide to the Borrower fifty percent (50%) of the
principal amount of the Facility, (b) Goldman Sachs Bank (in each case acting
alone or through or with one or more affiliates selected by it) is pleased to
advise you of its several commitment to provide to the Borrower twenty-five
percent (25%) of the principal amount of the Facility, and (b) Bank of America
(in each case acting alone or through or with one or more affiliates selected by
it) is please to advise you of its several commitment to provide to the Borrower
twenty-five percent (25%) of the principal amount of the Facility. The foregoing
commitments shall be referred to herein, collectively, as the “Commitments” and
individually each a “Commitment”. Wells Fargo Bank, Goldman Sachs Bank and Bank
of America shall be referred to herein collectively as the “Initial Lenders”
and, individually as an “Initial Lender”. The Initial Lenders shall be severally
liable solely in respect of their respective Commitment, on a several, and not
joint, basis.

2. Titles and Roles. Each of Wells Fargo Securities, Merrill Lynch and Goldman
Sachs Bank (in each case acting alone or through or with affiliates selected by
it) will act as a joint bookrunner and a joint lead arranger (in such
capacities, collectively, the “Lead Arrangers” and individually each a “Lead
Arranger”) in arranging and syndicating the Facility if Wells Fargo Securities
elects to do so in accordance with Section 4 below. Wells Fargo Bank (or an
affiliate selected by it) will act as the sole administrative agent (in such
capacity, the “Administrative Agent”) for the Facility. No additional agents,
co-agents, arrangers or bookrunners will be appointed, no other titles will be
awarded and no other compensation will be paid (other than compensation
expressly contemplated by this Commitment Letter and the fee letter, dated as of
the date hereof, among the Commitment Parties and you (the “Fee Letter”) unless
you and we shall agree in writing; provided that Wells Fargo Securities shall
have the right, in consultation with you, to award titles to other co-agents,
arrangers or bookrunners who are Lenders (as defined below) that provide (or
whose affiliates provide) commitments in respect of the Facility. It being
further agreed that (x) each of the parties hereto shall execute a revised
version of this Commitment Letter or an amendment or joinder hereto in customary
form to reflect the commitment or commitments of any such institution (or its
affiliate), (y) no other agent, co-agent, arranger or bookrunner (other than
Wells



--------------------------------------------------------------------------------

Fargo Securities) will have rights in respect of the management of the
syndication of the Facility and (z) Wells Fargo Securities will have the “left”
and “highest” placement in any and all marketing materials or other
documentation used in connection with the Facility and shall hold the leading
role and responsibilities conventionally associated with such placement,
including maintaining sole physical books for the Facility. Each of Merrill
Lynch and Goldman Sachs Bank will appear immediately to the right of Wells Fargo
Securities in all such marketing materials or other documentation.

3. Conditions to Commitment. The Commitment and undertakings of the Commitment
Parties hereunder are subject solely to the satisfaction of the conditions
precedent set forth in the Conditions Annex.

Notwithstanding anything in this Commitment Letter, the Fee Letter or the Loan
Documents (as defined in the Term Sheet) or any other letter agreement or other
undertaking concerning the financing of the Transactions to the contrary,
(a) the only representations relating to the Portfolio, the Parent, the Borrower
and their respective subsidiaries and their respective businesses, the accuracy
of which shall be a condition to the availability of the Facility on the Closing
Date, shall be (i) such of the representations made in the Purchase Agreement by
the Sellers or their subsidiaries or affiliates or with respect to the
Portfolio, in the case of such representations to the extent they are material
to the interests of the Lenders referred to below, but only to the extent that
you or your affiliates, have the right to terminate your obligations under the
Purchase Agreement or otherwise decline to close the Acquisition as a result of
a breach of any such representations or any such representations not being
accurate (those representations specified in clause (i), the “Specified Purchase
Agreement Representations”) and (ii) the Specified Representations (defined
below) and (b) the terms of the Loan Documents shall be in a form such that they
do not impair the availability of the Facility on the Closing Date if the
conditions set forth in or referred to in the Conditions Annex are satisfied.
For purposes hereof, “Specified Representations” means the representations and
warranties set forth in the Term Sheet (as incorporated therein by reference to
the Existing Credit Agreement (as defined in the Term Sheet)) relating to
corporate existence of the Loan Parties and good standing of the Loan Parties in
their respective jurisdictions of organization; power and authority, due
authorization, execution and delivery and enforceability, in each case, relating
to the Loan Parties entering into and performance of the Loan Documents; no
conflicts with or consents under the Loan Parties’ organizational documents;
solvency as of the Closing Date (after giving effect to the Transactions) of the
Borrower and its subsidiaries on a consolidated basis (in the manner consistent
with Annex C hereto); use of proceeds; Federal Reserve margin regulations; the
Investment Company Act; the PATRIOT Act; OFAC; FCPA. This paragraph, and the
provisions herein, shall be referred to as the “Limited Conditionality
Provision”.

Each of the parties hereto agrees that this Commitment Letter is a binding and
enforceable agreement with respect to the subject matter contained herein,
including an agreement to negotiate in good faith the Loan Documents by the
parties hereto in a manner consistent with this Commitment Letter, it being
understood and agreed that the commitments provided hereunder and the funding of
the Facility on the Closing Date are subject solely to the conditions precedent
set forth in the Conditions Annex, subject in each case to the Limited
Conditionality Provision. The parties hereto agree to use good faith efforts to
negotiate and finalize the Loan Documents reasonably in advance of the
anticipated Closing Date.

4. Syndication.

(a) Wells Fargo Securities reserves the right, both prior to and after the
Closing Date, to secure commitments for the Facility from a syndicate of banks,
financial institutions and other entities in consultation with you (such banks,
financial institutions and other entities committing to the Facility, including
the Initial Lenders, the “Lenders”) upon the terms and subject to the conditions
set forth in this Commitment Letter. Up to the first $250,000,000 of any such
commitments from Lenders shall first



--------------------------------------------------------------------------------

reduce the Commitment of Wells Fargo Bank until the commitments of all Initial
Lenders become equal and thereafter any such commitments will reduce each
Initial Lender’s Commitment ratably. To assist Wells Fargo Securities in its
syndication efforts, until the earliest of (x) the termination of the
syndication of the Facility as determined by Wells Fargo Securities, and (y) 60
days after the Closing Date, you agree that you will, and will cause your
representatives and advisors to, (i) provide promptly (and use commercially
reasonable efforts to cause the Sellers (subject to the terms of the Purchase
Agreement) to provide) to the Commitment Parties and the other Lenders upon
request all information in our possession or control reasonably deemed necessary
by Wells Fargo Securities to assist the Commitment Parties and each Lender in
their evaluation of the Transactions and to complete the syndication, (ii) make
your senior management available to prospective Lenders on reasonable prior
notice, for a reasonable number of meetings and at reasonable times and places,
(iii) host, with Wells Fargo Securities, one or more meetings and/or calls with
prospective Lenders at mutually agreed times and locations, (iv) assist, and
cause your affiliates and advisors to assist, Wells Fargo Securities in the
preparation of one or more confidential information memoranda and other
marketing materials in form and substance reasonably satisfactory to Wells Fargo
Securities to be used in connection with the syndication, (v) use commercially
reasonable efforts to ensure that the syndication efforts of Wells Fargo
Securities benefit materially from the existing lending relationships of the
Parent, the Borrower and their respective subsidiaries, and (vi) your ensuring
that there will be no competing issues, offerings, placements, arrangements or
syndications of debt securities or commercial bank or other credit facilities by
or on behalf of you or your subsidiaries, being offered, placed or arranged
(other than the Facility, the Backstop Facility, any refinancing or upsizing of
the Existing Credit Agreement, any Non-Recourse Acquisition Debt (as defined on
Annex B hereto), or any other financing (including any offering, sale or
placement of bonds) that is part of, or in lieu of, the financing contemplated
for the Transactions) without the written consent of Wells Fargo Securities.

(b) Wells Fargo Securities and/or one or more of its affiliates will exclusively
manage all aspects of the syndication of the Facility (in consultation with you
and the Initial Lenders), including decisions as to the selection and number of
potential Lenders to be approached, when they will be approached, whose
commitments will be accepted, any titles offered to the Lenders and the final
allocations of the commitments and any related fees among the Lenders, and Wells
Fargo Securities will exclusively perform all functions and exercise all
authority as is customarily performed and exercised in such capacities. Wells
Fargo Securities will have sole discretion with respect to the allocation and
distribution of fees among the Lenders. Notwithstanding Wells Fargo Securities’
right to syndicate the Facility and receive commitments with respect thereto,
except as provided in the next succeeding sentence or otherwise agreed to by
you, other than with respect to assignments by Goldman Sachs Bank to Goldman
Sachs Lending Partners LLC (i) no Initial Lender shall be relieved or released
from its obligations hereunder (including its obligation to fund the Facility on
the Closing Date) in connection with any syndication, assignment or
participation in the Facility, including its Commitment, until the funding under
the Facility on the Closing Date has occurred, (ii) no assignment by any Initial
Lender shall become effective with respect to all or any portion of the
Commitment until the funding of the Facility and (iii) unless you and we agree
in writing, each Initial Lender will retain exclusive control over all rights
and obligations with respect to its Commitment in respect of the Facility,
including all rights with respect to consents, modifications, supplements,
waivers and amendments, until the Closing Date has occurred. Without limiting
your obligations to assist with the syndication efforts as set forth herein,
(a) it is understood that the Commitments hereunder are not conditioned upon
your compliance with the foregoing or the syndication of, or receipt of
commitments in respect of, the Facility and in no event shall the successful
completion of the syndication of the Facility constitute a condition to the
availability of the Facility on the Closing Date and (b) each Initial Lender
agrees that, prior to the Closing Date and the funding of the Facility, no
Initial Lender will be released from its Commitment in connection with any such
syndication or assignment to any Lender unless (A) such assignment is made to a
Lender that is reasonably acceptable to you (it being understood that each of
the Lenders identified in writing by us to you as of the date hereof are
acceptable to you) (each such Lender, an “Approved Lender”) and such Approved
Lender has entered into an amendment or joinder with respect to this Commitment
Letter



--------------------------------------------------------------------------------

committing to provide a portion of the Facility (in which case the Commitments
hereunder shall be reduced ratably at such time by an amount equal to the
portion of the Commitments assumed by such Lender) or (B) such Lender shall have
entered into the applicable Loan Documents and funded the portion of the
Facility required to be funded by it on the Closing Date.

5. Information.

(a) You represent, warrant and covenant that (i) all written information and
written data (other than the Projections, as defined below, other
forward-looking information and information of a general economic or general
industry nature) concerning the Portfolio, the Parent, the Borrower and their
respective subsidiaries and the Transactions that has been or will be made
available to the Commitment Parties or the Lenders by you or any of your
representatives, subsidiaries or affiliates (or on your or their behalf) (the
“Information”), when taken as a whole, (x) is, and in the case of Information
made available after the date hereof, will be, complete and correct in all
material respects and (y) does not, and in the case of Information made
available after the date hereof, will not, contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements contained therein, in light of the circumstances under which they
were made, not materially misleading and (ii) all financial projections
concerning the Portfolio, the Parent, the Borrower and their respective
subsidiaries, taking into account the consummation of the Transactions, that
have been or will be made available to the Commitment Parties or the Lenders by
you, or any of your representatives, subsidiaries or affiliates (or on your or
their behalf) (the “Projections”) have been and will be prepared in good faith
based upon assumptions believed by you to be reasonable at the time made
available to the Commitment Parties, it being understood that such Projections
are not to be viewed as facts and that actual results may vary materially from
the Projections, and no assurances can be given that the projected results will
be realized. You agree that if, at any time, you become aware that any of the
representations and warranties contained in the preceding sentence would be
incorrect in any material respect if the Information and Projections were being
furnished, and such representations were being made, at such time, then you will
promptly supplement the Information and the Projections so that such
representations are correct in all material respects under those circumstances.
Solely as they relate to matters with respect to the Portfolio the foregoing
representations, as to periods prior to the Closing Date, are made to your
knowledge. We will be entitled to use and rely upon, without responsibility to
verify independently, the Information and the Projections. You acknowledge that
we may share with any of our affiliates (it being understood that such
affiliates will be subject to the confidentiality agreements between you and
us), and such affiliates may share with the Commitment Parties, any information
related to you, the Sellers, or any of your or their subsidiaries or affiliates
(including, without limitation, in each case, information relating to
creditworthiness), the Portfolio and the transactions contemplated hereby.

(b) You acknowledge that (i) the Commitment Parties will make available, on your
behalf, the Information, Projections and other marketing materials and
presentations, including the confidential information memoranda (collectively,
the “Informational Materials”), to the potential Lenders by posting the
Informational Materials on SyndTrak Online or by other similar electronic means
(collectively, the “Electronic Means”) and (ii) certain prospective Lenders may
be “public side” (i.e., lenders that have personnel that do not wish to receive
material non-public information (within the meaning of the United States federal
securities laws, “MNPI”) with respect to the Parent, the Borrower, the Sellers
or their subsidiaries or affiliates or any of their respective securities, and
who may be engaged in investment and other market-related activities with
respect to such entities’ securities (such Lenders, “Public Lenders”). At the
request of Wells Fargo Securities, (A) you will assist, and cause your
affiliates, advisors to assist, Wells Fargo Securities in the preparation of
Informational Materials to be used in connection with the syndication of the
Facility to Public Lenders, which will not contain MNPI (the “Public
Informational Materials”) and (B) you will identify and conspicuously mark any
Public Informational Materials “PUBLIC”. Notwithstanding the foregoing, you
agree that Wells Fargo Securities may distribute the following documents to all
prospective Lenders (including the Public



--------------------------------------------------------------------------------

Lenders) on your behalf, unless you advise Wells Fargo Securities in writing
(including by email) within a reasonable time prior to their intended
distributions that such material should not be distributed to Public Lenders:
(w) administrative materials for prospective Lenders such as lender meeting
invitations and funding and closing memoranda, (x) notifications of changes in
the terms of the Facility, (y) financial information regarding the Parent and
its subsidiaries (other than the Projections) and (z) other materials intended
for prospective Lenders after the initial distribution of the Informational
Materials, including drafts and final versions of the Term Sheet and the Loan
Documents. If you advise Wells Fargo Securities in writing (including by email)
that any of the foregoing items (other than the Loan Documents) should not be
distributed to Public Lenders, then Wells Fargo Securities will not distribute
such materials to Public Lenders without further discussions with you. Before
distribution of any Informational Materials to prospective Lenders, you shall
provide Wells Fargo Securities with a customary letter authorizing the
dissemination of the Informational Materials and confirming the accuracy and
completeness in all material respects of the information contained therein and,
in the case of Public Informational Materials, confirming the absence of MNPI
therefrom.

6. Indemnification. You agree to indemnify and hold harmless the Commitment
Parties their respective affiliates, directors, officers, employees, partners,
representatives, advisors and agents and each of their respective heirs,
successors and assigns (each, an “Indemnified Party”) for, from and against any
and all actions, suits, losses, claims, damages, penalties, liabilities and
expenses of any kind or nature (including reasonable legal expenses), joint or
several, to which such Indemnified Party may become subject or that may be
incurred or asserted or awarded against such Indemnified Party, in each case
arising out of or in connection with or by reason of (including, without
limitation, in connection with any investigation, litigation or proceeding or
preparation of a defense in connection therewith) (a) the Transactions or any
related transaction contemplated thereby (including, without limitation, the
execution and delivery of this Commitment Letter and the Loan Documents and the
closing of the Transactions) or (b) the use or the contemplated use of the
proceeds of the Facility, and will reimburse each Indemnified Party for all
out-of-pocket expenses (including attorneys’ fees, expenses and charges)
(collectively, “Losses”) within 10 business days of demand therefor. In the case
of an investigation, litigation or proceeding to which the indemnity in this
paragraph applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by you, your equity holders
or creditors or an Indemnified Party, whether or not an Indemnified Party is
otherwise a party thereto and whether or not the transactions contemplated
hereby are consummated. You also agree that no Indemnified Party will have any
liability (whether direct or indirect, in contract or tort, or otherwise) to you
or your affiliates or to your or their respective equity holders or creditors
arising out of, related to or in connection with any aspect of the transactions
contemplated hereby, except to the extent such liability to you is determined in
a final, non-appealable judgment by a court of competent jurisdiction to have
resulted from (i) such Indemnified Party’s own gross negligence or willful
misconduct or (ii) a material breach of the funding obligations of such
Indemnified Party under this Commitment Letter. Notwithstanding anything to the
contrary contained herein or in the Term Sheet, you shall in no event be
required to indemnify or reimburse any Indemnified Party for any Losses to the
extent resulting primarily from (1) the gross negligence, bad faith or willful
misconduct of such Indemnified Party (or any of its controlled affiliates and
controlling persons and its and their respective officers, directors, employees,
agents, advisors and other representatives of such Indemnified Party
(collectively, “related persons”), or a material breach of the funding
obligations of such Indemnified Party under this Commitment Letter, in each
case, as determined by a court of competent jurisdiction in a final
non-appealable judgment, or (2) disputes solely among Indemnified Parties (or
their related persons) that do not involve or arise from an act or omission by
you or your affiliate or any claims against any Indemnified Party in its
capacity or in fulfilling its role as an agent or arranger. No Indemnified Party
will be liable for any indirect, consequential, special or punitive damages in
connection with this Commitment Letter, the Fee Letter, the Loan Documents or
any other element of the Transactions. No Indemnified Party will be liable to
you, your affiliates or any other person for any damages arising from the use by
others of Informational Materials or other materials obtained by Electronic
Means. You shall not, without the prior written consent of each Indemnified
Party



--------------------------------------------------------------------------------

affected thereby, settle any threatened or pending claim or action that would
give rise to the right of any Indemnified Party to claim indemnification
hereunder unless such settlement (x) includes a full and unconditional release
of all liabilities arising out of such claim or action against such Indemnified
Party, (y) does not include any statement as to or an admission of fault,
culpability or failure to act by or on behalf of such Indemnified Party and
(z) requires no action on the part of the Indemnified Party other than its
consent.

7. Expenses. In addition to your obligations set forth in section 6 above, but
only to the extent required by and subject in all respects to the Fee Letter,
you agree to reimburse each of the Commitment Parties, within 10 business days
of demand therefor, for all reasonable and documented out-of-pocket costs and
expenses of the Commitment Parties (including, but not limited to, the
reasonable fees, disbursements and other charges of Jones Day, as counsel to the
Lead Arrangers and the Administrative Agent), including, without limitation,
reasonable legal fees and expenses, due diligence expenses and all printing,
reproduction, document delivery, travel, CUSIP, SyndTrak and communication
costs, incurred in connection with the syndication and execution of the Facility
and the preparation, review, negotiation, execution, delivery and enforcement of
this Commitment Letter, the Fee Letter, the Loan Documents regardless of whether
the Closing Date occurs.

8. Fees. As consideration for the commitments and agreements of the Commitment
Parties hereunder, you agree to cause to be paid the nonrefundable fees
described in the Fee Letter on the terms and subject to the conditions set forth
therein.

9. Confidentiality.

(a) This Commitment Letter and the Fee Letter (collectively, the “Commitment
Documents”) and the existence and contents hereof and thereof shall be
confidential and may not be disclosed, directly or indirectly, by you in whole
or in part to any person without our prior written consent, except for
disclosure (i) hereof or thereof on a confidential basis to your directors,
officers, employees, accountants, attorneys and other professional advisors for
the purpose of evaluating, negotiating or entering into the Transactions who
have been advised of their obligation to maintain the confidentiality of the
Commitment Documents, (ii) as otherwise required by law (in which case, you
agree, to the extent permitted by law, to inform us promptly in advance
thereof), (iii) the Commitment Documents on a confidential basis to the board of
directors, officers and advisors of the Sellers in connection with their
consideration of the Acquisition (provided that any information relating to
pricing, fees and expenses has been redacted in a manner reasonably acceptable
to us), (iv) this Commitment Letter, but not the Fee Letter, in any required
filings with the Securities and Exchange Commission and other applicable
regulatory authorities and stock exchanges, (v) the Term Sheet to any ratings
agency in connection with the Transactions, (vi) the Term Sheet (or the terms
set forth therein) in any offering memoranda relating to any issuance and sale
by the Borrower of unsecured notes in a public offering or in a Rule 144A or
other private placement; (vii) as part of the Projections, pro forma information
or a generic disclosure of aggregate sources and uses related to fee amounts
related to the Acquisition and the other transactions contemplated thereby to
the extent customary or required in any public release or filing relating to the
Acquisition and the other transactions contemplated thereby, and (viii) with our
prior written consent. The Commitment Parties shall be permitted to use
information related to the syndication and arrangement of the Facility
(including your name and company logo) in connection with obtaining a CUSIP
number, marketing, press releases or other transactional announcements or
updates provided to investor or trade publications, subject to confidentiality
obligations or disclosure restrictions reasonably requested by you. Prior to the
Closing Date, the Commitment Parties shall have the right to review and approve
any public announcement or public filing made by you or your respective
representatives relating to the Facility or to any of the Commitment Parties in
connection therewith, before any such announcement or filing is made.



--------------------------------------------------------------------------------

(b) The Commitment Parties shall use all confidential information provided to
them by or on behalf of you hereunder solely for the purpose of providing the
services which are the subject of this letter agreement and otherwise in
connection with the Transactions and shall treat confidentially all such
information; provided, however, that nothing herein shall prevent the Commitment
Parties from disclosing any such information (i) pursuant to the order of any
court or administrative agency or in any pending legal or administrative
proceeding, or otherwise as required by applicable law or compulsory legal
process (in which case the Commitment Parties agree to inform you promptly
thereof prior to such disclosure to the extent not prohibited by law, rule or
regulation), (ii) upon the request or demand of any regulatory authority having
jurisdiction over the Commitment Parties or any of their respective affiliates
(including without limitation in the course of inspections, examinations or
inquiries by federal or state government agencies, regulatory agencies,
self-regulatory agencies and rating agencies), (iii) to the extent that such
information becomes publicly available other than by reason of disclosure in
violation of this agreement by the Commitment Parties, (iv) to the Commitment
Parties’ affiliates, and the Commitment Parties’ and their affiliates’
employees, officers, directors, legal counsel, independent auditors and other
experts or agents who need to know such information in connection with the
Transactions and are informed of the confidential nature of such information,
(v) for purposes of establishing any defense available under state and federal
securities laws including without limitation a “due diligence” defense, (vi) to
the extent that such information is or was received by the Commitment Parties
from a third party that is not to the Commitment Parties’ knowledge subject to
confidentiality obligations to you, (vii) to the extent that such information is
independently developed by the Commitment Parties, (viii) to potential Lenders,
participants or assignees who agree to be bound by the terms of this paragraph
(or language substantially similar to this paragraph or as otherwise reasonably
acceptable to you and each Commitment Party, including as may be agreed in any
confidential information memorandum or other marketing material) or (ix) with
our prior written consent. Notwithstanding anything to the contrary, this
paragraph shall cease to apply on the earlier of the Closing Date (in which case
the confidentiality obligations set forth in this paragraph shall be superseded
by the provisions of the Loan Documents in accordance with section 12 of this
Commitment Letter) and one year following the date on which this Commitment
Letter has been accepted by you.

(c) The Commitment Parties hereby notify you that pursuant to the requirements
of the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into law October 26,
2001) (the “PATRIOT Act”), each of them is required to obtain, verify and record
information that identifies you and any additional Loan Parties, which
information includes your and their respective names, addresses, tax
identification numbers and other information that will allow the Commitment
Parties and the other Lenders to identify you and such other parties in
accordance with the PATRIOT Act. This notice is given in accordance with the
requirements of the PATRIOT Act and is effective for each of us and the Lenders.

10. Other Services.

(a) Nothing contained herein shall limit or preclude the Commitment Parties or
any of their affiliates from carrying on any business with, providing banking or
other financial services to, or from participating in any capacity, including as
an equity investor, in any party whatsoever, including, without limitation, any
competitor, supplier or customer of you or any of your affiliates, or any other
party that may have interests different than or adverse to such parties.

(b) You acknowledge that the Commitment Parties and their respective affiliates
(i) may be providing debt financing, equity capital or other services (including
financial advisory services) to other entities and persons with which you, the
Sellers or your or their respective affiliates may have conflicting interests
regarding the Transactions and otherwise, (ii) may act, without violation of its
contractual obligations to you, as it deems appropriate with respect to such
other entities or persons, and (iii) have no obligation in connection with the
Transactions to use, or to furnish to you, the Sellers or your or their
respective affiliates or subsidiaries, confidential information obtained from
other entities or persons.



--------------------------------------------------------------------------------

(c) In connection with all aspects of the Transactions, you acknowledge and
agree that: (i) the Facility and any related arranging or other services
contemplated in this Commitment Letter constitute an arm’s-length commercial
transaction between you and your affiliates, on the one hand, and the Commitment
Parties, on the other hand, and you are capable of evaluating and understanding
and understand and accept the terms, risks and conditions of the Transactions,
(ii) in connection with the process leading to the Transactions, each of the
Commitment Parties is and has been acting solely as a principal and not as a
financial advisor, agent or fiduciary, for you, the Borrower, the Sellers or any
of your or their respective management, affiliates, equity holders, directors,
officers, employees, creditors or any other party, (iii) no Commitment Party or
any affiliate thereof has assumed or will assume an advisory, agency or
fiduciary responsibility in your or your affiliates’ favor with respect to any
of the Transactions or the process leading thereto (irrespective of whether any
Commitment Party or any of its affiliates has advised or is currently advising
you or your affiliates or the Sellers or their affiliates on other matters) and
no Commitment Party has any obligation to you or your affiliates with respect to
the Transactions except those obligations expressly set forth in the Commitment
Documents, (iv) the Commitment Parties and their respective affiliates may be
engaged in a broad range of transactions that involve interests that differ from
yours and those of your affiliates and no Commitment Party shall have any
obligation to disclose any of such interests, and (v) no Commitment Party has
provided any legal, accounting, regulatory or tax advice with respect to any of
the Transactions and you have consulted your own legal, accounting, regulatory
and tax advisors to the extent you have deemed appropriate. You hereby waive and
release, to the fullest extent permitted by law, any claims that you may have
against any Commitment Party or any of their respective affiliates with respect
to any breach or alleged breach of agency, fiduciary duty or conflict of
interest. In addition, please note that Goldman, Sachs & Co. has been retained
by one or more of the Sellers or their affiliates (the “Sellside Client”) as the
financial advisor (in such capacity, the “Financial Advisor”) to the Sellside
Client or its affiliates in connection with the Acquisition. Each of the parties
hereto agrees to such retention, and further agrees not to assert any claim it
might allege based on any actual or potential conflicts of interest that might
be asserted to arise or result from, on the one hand, the engagement of the
Financial Advisor, or Goldman Sachs and/or its affiliates’ arranging or
providing or contemplating arranging or providing financing for a competing
bidder and, on the other hand, our and our affiliates’ relationships with you as
described and referred to herein. Each of the parties hereto acknowledges that,
in such capacity, the Financial Advisor may recommend that the Sellside Client
not pursue or accept your offer or proposal for the Acquisition, and may advise
the Sellside Client in other manners adverse to your interests.

11. Acceptance/Expiration of Commitments.

(a) This Commitment Letter and each of the Commitments and the undertakings of
the Commitment Parties set forth herein shall automatically terminate at 5:00
p.m. (Eastern Time) on December 8, 2014 (the “Acceptance Deadline”), without
further action or notice unless signed counterparts of this Commitment Letter
and the Fee Letter shall have been delivered to the Commitment Parties by such
time to the attention of J. Derek Evans, Senior Vice President, 1800 Century
Park East, 12th Floor, Los Angeles, CA 90067; email: evansdj@wellsfargo.com;
telephone: (310) 789-8931.

(b) In the event this Commitment Letter is accepted by you as provided above,
the Commitments of the Initial Lenders and the agreements and the undertakings
of the Commitment Parties set forth herein will automatically terminate (the
date of such termination, the “Commitment Termination Date”) without further
action or notice upon the earliest to occur of (i) consummation of the
Acquisition (with or without the use of the Facility), (ii) termination of the
Purchase Agreement, (iii) the “Outside Date” (including as may be extended
pursuant to the terms of the Purchase Agreement) (as defined in the Purchase
Agreement) and (iv) 5:00 p.m. (Eastern Time) on the 210th day to occur after the
date of your acceptance of this Commitment Letter, if the Closing Date shall not
have occurred by such time.



--------------------------------------------------------------------------------

12. Survival. The sections of this Commitment Letter and the Fee Letter relating
to Indemnification, Expenses, Confidentiality, Other Services, Survival and
Governing Law shall survive any termination or expiration of this Commitment
Letter, the Commitments or the undertakings of the Commitment Parties set forth
herein (regardless of whether definitive Loan Documents are executed and
delivered), and the sections relating to Syndication and Information shall
survive until the completion of the syndication of the Facility; provided that
your obligations under this Commitment Letter (other than your obligations with
respect to the sections of this Commitment Letter relating to Syndication,
Confidentiality, Other Services, Survival and Governing Law) shall be superseded
by the provisions of the Loan Documents upon the initial funding thereunder.

13. GOVERNING LAW; WAIVER OF JURY TRIAL; CONSENT TO JURISDICTION. THIS
COMMITMENT LETTER, AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR
RELATED HERETO (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT
LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF), SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING
SECTION 5-1401 AND SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF
NEW YORK), WITHOUT REFERENCE TO ANY OTHER CONFLICTS OR CHOICE OF LAW PRINCIPLES
THEREOF; PROVIDED THAT, NOTWITHSTANDING THE FOREGOING TO THE CONTRARY, IT IS
UNDERSTOOD AND AGREED THAT ANY DETERMINATIONS AS TO (X) WHETHER ANY SPECIFIED
PURCHASE AGREEMENT REPRESENTATIONS HAVE BEEN BREACHED AND (Y) WHETHER A TARGET
PROPERTY MATERIAL ADVERSE EFFECT (AS DEFINED IN THE CONDITIONS ANNEX) HAS
OCCURRED, SHALL, IN EACH CASE BE GOVERNED BY THE LAWS OF THE STATE OF MARYLAND.
THE PARTIES HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY CLAIM OR
ACTION ARISING OUT OF THIS COMMITMENT LETTER. WITH RESPECT TO ANY SUIT, ACTION
OR PROCEEDING ARISING IN RESPECT OF THIS COMMITMENT LETTER OR ANY OF THE MATTERS
CONTEMPLATED HEREBY, THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
SUBMIT TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED IN
THE BOROUGH OF MANHATTAN, AND IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY
OBJECTION TO THE LAYING OF VENUE OF SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH COURT AND ANY CLAIM THAT SUCH SUIT, ACTION OR PROCEEDING HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM. THE PARTIES HERETO HEREBY AGREE THAT SERVICE OF ANY
PROCESS, SUMMONS, NOTICE OR DOCUMENT BY REGISTERED MAIL ADDRESSED TO YOU OR EACH
OF THE COMMITMENT PARTIES WILL BE EFFECTIVE SERVICE OF PROCESS AGAINST SUCH
PARTY FOR ANY ACTION OR PROCEEDING RELATING TO ANY SUCH DISPUTE. A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING MAY BE ENFORCED IN ANY OTHER COURTS
WITH JURISDICTION OVER YOU OR EACH OF THE COMMITMENT PARTIES.

14. Miscellaneous. This Commitment Letter and the Fee Letter embody the entire
agreement among the Commitment Parties and you and your affiliates with respect
to the specific matters set forth herein and therein and supersede all prior
agreements and understandings relating to the subject matter hereof. No person
has been authorized by any of the Commitment Parties to make any verbal or
written statements inconsistent with this Commitment Letter or the Fee Letter.
This Commitment Letter and the Fee Letter shall not be assignable by you without
the prior written consent of the Commitment Parties, and any purported
assignment without such consent shall be void. Notwithstanding the foregoing or
anything herein to the contrary, Goldman Sachs Bank may assign all of its
obligations and rights hereunder and under the Fee Letter to Goldman Sachs
Lending Partners LLC. This Commitment Letter and the Fee Letter are not intended
to benefit or create any rights in favor of any person other than the



--------------------------------------------------------------------------------

parties hereto (and their respective affiliates), the Lenders and, with respect
to indemnification, each Indemnified Party. This Commitment Letter and the Fee
Letter may be executed in separate counterparts and delivery of an executed
signature page of this Commitment Letter and the Fee Letter by facsimile or
electronic mail shall be effective as delivery of manually executed counterpart
hereof; provided that, upon the request of any party hereto, such facsimile
transmission or electronic mail transmission shall be promptly followed by the
original thereof. This Commitment Letter and the Fee Letter may only be amended,
modified or superseded by an agreement in writing signed by each of you and the
Commitment Parties.

[Signature Pages Follow]



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please indicate acceptance of the
terms hereof by signing the enclosed counterpart of this Commitment Letter and
returning it to the Lead Arrangers, together with executed counterparts of the
Fee Letter, by no later than the Acceptance Deadline.

 

Sincerely, WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/s/ J. DEREK EVANS

  Name:   J. Derek Evans   Title:   Senior Vice President WELLS FARGO
SECURITIES, LLC By:  

/s/ AMIT V. KHIMJI

  Name:   Amit V. Khimji   Title:   Managing Director



--------------------------------------------------------------------------------

MERRIL LYNCH, PIERCE, FENNER & SMITH INCORPORATED By:  

/s/ BRENT G. BOWMAN

  Name:   Brent G. Bowman   Title:   Director BANK OF AMERICA, N.A. By:  

/s/ HELEN CHAN

  Name:   Helen Chan   Title:   Vice President



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA By:  

/s/ ROBERT EHUDIN

  Name:   Robert Ehudin   Title:   Authorized Signatory



--------------------------------------------------------------------------------

Agreed to and accepted as of the date first above written:

HUDSON PACIFIC PROPERTIES, INC.,

a Maryland corporation

By:    

/s/ MARK T. LAMMAS

Name:     Mark T. Lammas Title:     Chief Financial Officer and Treasurer

 

HUDSON PACIFIC PROPERTIES, L.P.,

a Maryland limited partnership

     By:    Hudson Pacific Properties, Inc.      a Maryland corporation,     
its general partner         By:   

/s/ MARK T. LAMMAS

        Name:    Mark T. Lammas         Title:   
Chief Financial Officer and Treasurer   



--------------------------------------------------------------------------------

ANNEX A

SUMMARY OF TERMS AND CONDITIONS

Project Redwood

a $1.75 Billion Senior Unsecured Bridge Term Loan

 

 

 

BORROWER:    Hudson Pacific Properties, L.P., a Maryland limited partnership
(the “Borrower”). GUARANTORS:    Hudson Pacific Properties, Inc. (“Hudson
REIT”), and any subsidiary of Hudson REIT that is required to provide a guaranty
from time to time under the Existing Credit Agreement (defined below) (each a
“Guarantor” and collectively, the “Guarantors”; together with the Borrower,
collectively, the “Loan Parties”); provided, however, that such subsidiaries
will not be required to guaranty payment under the Facility (defined below) for
so long as (a) Borrower obtains and thereafter maintains a rating of BBB- or
higher from S&P, or Baa3 or higher from Moody’s (either of the foregoing, an
“Investment Grade Rating”), and (b) any such subsidiary has not provided a
guaranty to any other creditor. RECOURSE:    The Facility shall be full recourse
to the Borrower and the Guarantors. JOINT LEAD ARRANGERS AND JOINT BOOK RUNNERS:
   Wells Fargo Securities, LLC (“Wells Fargo Securities”), Merrill Lynch,
Pierce, Fenner & Smith Incorporated (“Merrill Lynch”), and Goldman Sachs Bank
USA (“Goldman Sachs”; and in such capacity, the “Lead Arrangers”).
ADMINISTRATIVE AGENT:    Wells Fargo Bank, National Association (“Wells Fargo
Bank”; and in such capacity, the “Administrative Agent”). LENDERS:    Wells
Fargo Bank, Goldman Sachs Bank USA and Bank of America, N.A. together with a
syndicate of other lenders acceptable to Wells Fargo Securities and
Administrative Agent and determined in consultation with the Borrower (the
“Lenders”). FACILITY:    An up to $1.75 billion unsecured bridge term loan
facility (the “Facility”, and the loan thereunder the “Bridge Term Loans”), as
such amount shall be reduced as provided for under the Mandatory Prepayment and
Commitment Reductions section of this Summary of Terms and Conditions below. The
Facility will be fully funded on the date on which the Facility is closed (such
date, the “Closing Date”). The Bridge Term Loans are not revolving and any
amounts repaid may not be re-borrowed.



--------------------------------------------------------------------------------

PURPOSE:    The proceeds of the Facility will be applied, first, to consummate
the acquisition of “The Redwood Portfolio” (the “Acquisition”) pursuant to the
terms of the Purchase Agreement and second, to pay fees and expenses incurred in
connection with the Acquisition and the Facility (collectively, the
“Transactions”). MATURITY DATE:    364 days from the Closing Date (the “Maturity
Date”). OPTIONAL PREPAYMENT AND COMMITMENT REDUCTIONS:    The Borrower may
voluntarily prepay, in whole or in part, at any time subject to payment of
applicable LIBOR breakage fees. In addition, the Commitment may be permanently
reduced at Borrower’s option. MANDATORY COMMITMENT REDUCTIONS:   

With respect to any Loan Party, an amount equal to 100% of the Net Cash Proceeds
(as defined below) of each of the following shall automatically and permanently
reduce, on a dollar-for-dollar basis, the Commitments under the Commitment
Letter:

 

(i) any Interim Equity Financing (as defined in the Purchase Agreement) other
than any Interim Equity Financing the net proceeds of which are used to repay
existing indebtedness of the Parent and its subsidiaries up to an aggregate
amount not to exceed the lesser of (x) 25% of the Net Cash Proceeds of all such
Interim Equity Financings and (y) $125,000,000;

 

(ii) any Material Disposition (as defined below) other than Designated 1031
Dispositions (as defined below); and

 

(iii) any funded debt, including, without limitation, any increase in the term
loan facilities evidenced by the Existing Credit Agreement (or any new or
additional term loan added to the Existing Credit Agreement) (“Additional Term
Loans”) and any secured project-level debt , but excluding (A) debt issued
pursuant to the Backstop Commitment Letter; (B) refinancing of any existing
indebtedness or refinancings thereof (but excluding any amounts in excess of the
amount of indebtedness being refinanced); (C) intercompany debt among the
Borrower and/or its subsidiaries; (D) any drawings or incremental indebtedness
under the Existing Credit Agreement (other than Additional Term Loans); (E) any
indebtedness incurred for the construction or redevelopment of the existing
properties the proceeds of which are from (x) draws under existing construction
or other existing property loans or (y) any refinancing, amendment or up-sizing
of the existing Hudson/Icon indebtedness; or (F) up to $150,000,000 of
non-recourse indebtedness for the acquisition of new properties from
unaffiliated third parties (which shall not include the Sellers) (“Non-Recourse
Acquisition Debt”).



--------------------------------------------------------------------------------

MANDATORY PREPAYMENTS:   

With respect to any Loan Party, 100% of the Net Cash Proceeds of each of the
following shall (subject to exceptions to be mutually agreed) be applied to
prepay the Bridge Term Loans.:

 

(i) any funded debt, including, without limitation, any increase in the term
loan facilities evidenced by the Existing Credit Agreement (or any Additional
Term Loans) and any secured project-level debt, but excluding (A) debt issued
pursuant to the Backstop Commitment Letter; (B) refinancing of any existing
indebtedness or refinancings thereof (but excluding any amounts in excess of the
amount of indebtedness being refinanced); (C) intercompany debt among the
Borrower and/or its subsidiaries; (D) any drawings or incremental indebtedness
under the Existing Credit Agreement (other than Additional Term Loans); (E) any
indebtedness incurred for the construction or redevelopment of the existing
properties the proceeds of which are from (x) draws under existing construction
or other existing property loans or (y) any refinancing, amendment or up-sizing
of the existing Hudson/Icon indebtedness; or (F) up to $150,000,000 of
Non-Recourse Acquisition Debt (which shall include the aggregate amount of
Non-Recourse Acquisition Debt incurred prior to the Closing Date);

 

(ii) any equity issuances (other than any Designated Equity Issuance); and

 

(iii) any Material Disposition (other than any Designated 1031 Disposition).

 

“Designated Equity Issuance” shall mean (i) the Equity Consideration (as defined
in the Purchase Agreement), and (ii) any other equity securities issued to
finance the Acquisition.

 

“Designated 1031 Disposition” shall mean any disposition the net proceeds of
which are applied, or are to be applied, to purchase a replacement property in a
tax deferred exchange which qualifies for non-recognition of gain under Section
1031(a) of the tax code.

 

“Material Disposition” shall mean any non-ordinary course sale by the Borrower
or any of its subsidiaries generating Net Cash Proceeds in excess of $5,000,000
in any transaction.

 

“Net Cash Proceeds” shall mean (a) with respect to any asset sale, the aggregate
amount of all cash (which term, for the purpose of this definition, shall
include cash equivalents) proceeds actually received in respect of such asset
sale, including property insurance or condemnation proceeds paid on



--------------------------------------------------------------------------------

   account of any loss of any property or assets, net of (1) all reasonable
attorneys’ fees, accountants’ fees, brokerage, consultant and other customary
fees and commissions, title and recording tax expenses and other reasonable fees
and expenses paid in connection therewith; (2) all taxes paid or reasonably
estimated to be payable as a result thereof; (3) all payments made with respect
to any obligation (A) that is secured by any assets subject to such asset sale,
in accordance with the terms of any agreement or instrument with respect to a
lien upon such assets, or (B) that must by its terms, or in order to obtain a
necessary consent to such asset sale, or by applicable law, be repaid (including
pursuant to any mandatory prepayment or redemption requirement) out of the
proceeds from such asset sale; (4) all distributions and other payments required
to be made to minority interest holders in subsidiaries or joint ventures as a
result of such asset sale, or to any other person or entity (other than the
Borrower or any of its subsidiaries) owning a beneficial interest in the assets
disposed of in such asset sale; and (5) the amount of any reserves established
by the Borrower or any of its subsidiaries in accordance with GAAP to fund
purchase price or similar adjustments, indemnities or liabilities, contingent or
otherwise, reasonably estimated to be payable in connection with such asset sale
(provided that to the extent and at the time any such amounts are released from
such reserve, such amounts shall constitute Net Cash Proceeds); and (b) with
respect to any equity issuance or debt incurrence, the aggregate amount of all
cash proceeds actually received in respect of such equity issuance or debt
incurrence, net of reasonable fees, expenses, costs, underwriting discounts and
commissions incurred in connection therewith and net of taxes paid or reasonably
estimated by the Borrower to be payable as a result thereof and, in the case of
any indebtedness incurred by a subsidiary of the Borrower, subject to any
limitations on distributions with respect to the proceeds thereof. AMORTIZATION
& MATURITY:    Except as required under the immediately preceding section
hereof, interest only until the Maturity Date. The outstanding principal balance
and all other outstanding amounts will be due in full on the Maturity Date.
DURATION FEE:    If the Bridge Term Loans, or any portion thereof, remain
outstanding on any of the dates specified below (the “Payment Dates”), Borrower
shall pay to Administrative Agent, for the benefit of the Lenders, a duration
fee on each such Payment Date (each, a “Duration Fee”) in an amount equal to
(i) the applicable percentage corresponding to such Payment Date multiplied by
(ii) the aggregate amount of the Bridge Term Loans outstanding on such Payment
Date. Each such Duration Fee shall be fully earned and will be due and payable
on the Payment Date applicable thereto.



--------------------------------------------------------------------------------

Payment Date

   Applicable
Percentage  

90 days following Facility closing date

     0.35 % 

180 days following Facility closing date

     0.50 % 

270 days following Facility closing date

     0.50 % 

 

INTEREST RATE:   

The pricing on the Facility shall be LIBOR or the Base Rate, as applicable, plus
a margin (the “Applicable Margin”) determined based on the Leverage Based
Pricing Grid as set forth in the applicable table on Exhibit A attached hereto.

 

The Applicable Margin shall be determined based on the ratio of Total
Liabilities to Total Asset Value (each as defined in the Existing Credit
Agreement) of the Borrower, on terms and conditions consistent with
determinations of “Applicable Margin – Ratio” pursuant to that certain Amended
and Restated Credit Agreement, dated as of September 23, 2014, by and among the
Borrower, the lenders parties thereto and Wells Fargo Bank, National
Association, as Administrative Agent, Swing Line Lender and an Issuing Bank, and
the other agents parties thereto (as amended or otherwise modified from time to
time, the “Existing Credit Agreement”); provided, that after the receipt of
Credit Ratings (as defined in the Existing Credit Agreement) upon written notice
to the Administrative Agent, the Borrower may irrevocably elect that at all
times after such election the Applicable Margin with respect to the Facility
shall be based on the Borrower’s Credit Rating in accordance with the
ratings-based pricing grid set forth on Exhibit A attached hereto on terms and
conditions consistent with determinations of “Applicable Margin – Rating”
pursuant to the Existing Credit Agreement.

DOCUMENTATION:    The documentation for the Facility will include, among other
items a credit agreement (the “Credit Agreement”) and guarantees (collectively,
together with such other agreements and instruments required in connection
therewith, the “Loan Documents”), all of which shall be in substantially the
same form as the Existing Credit Agreement and the other loan documents executed
in connection therewith, but modified to reflect the terms and conditions set
forth in the Term Sheet and the nature of the Facility as a bridge facility and
as otherwise mutually agreed. The provisions of this paragraph are referred to
as the “Documentation Principles.”



--------------------------------------------------------------------------------

REPRESENTATIONS, WARRANTIES, COVENANTS, EVENTS OF DEFAULT:    Same as documented
in the Existing Credit Agreement (as modified by the Existing Credit Agreement
Consent), including, without limitation, definitions and financial covenants,
except as modified below and as otherwise modified as appropriate and reasonably
necessary to reflect the terms and conditions set forth herein and to take into
account the Transactions.   

1. Ratio of Secured Recourse Indebtedness to Total Asset Value. The Borrower
shall not permit the ratio of (i) Secured Recourse Indebtedness of Hudson REIT
and its Subsidiaries, on a consolidated basis (which shall include Hudson REIT’s
Ownership Share of Unconsolidated Affiliates), to (ii) Total Asset Value to
exceed 0.10 to 1.00, at any time. “Secured Recourse Indebtedness” means Secured
Indebtedness that is also Recourse Indebtedness (each such term as defined in
the Existing Credit Agreement).

 

2. Eligible Properties. The Target Properties listed on Exhibit B attached
hereto shall be deemed “Eligible Properties” notwithstanding the requirements of
the definition thereof in the Existing Credit Agreement.

 

3. Negative Pledge. The negative pledge shall expressly exclude existing
unencumbered pool properties under the Existing Credit Agreement.

 

4. Restrictions on Intercompany Transfers. The restrictions on distributions and
other inter-company transfers shall be revised to expressly permit such
restrictions under the Existing Credit Agreement.

 

5. Unencumbered Asset Value. The 20% limitation on the maximum amount of the
Unencumbered Asset Value attributable to Ground Leases shall not apply to the
Target Properties that are Ground Leases.

 

6. Occupancy Rate. Section 4.1(d) of the Existing Credit Agreement shall not
apply to the Target Properties; provided, however, that no Unimproved Land shall
be included in the Unencumbered Pool.

ASSIGNMENTS:    Consistent with Existing Credit Agreement, provided that no
consent to assignments from Borrower shall be required following the Closing
Date. CONDITIONS PRECEDENT:    The conditions precedent to the availability to
the Bridge Term Loans shall only be those set forth in the Conditions Annex
attached to the Commitment Letter, subject in all respects to the Limited
Conditionality Provision. INDEMNIFICATION:    Subject to the limitations in
Section 6 of the Commitment Letter, the Borrower shall indemnify the
Administrative Agent, Lenders, and their respective affiliates, partners,
shareholders, directors, officers, employees, agents, counsel, other advisors
and representatives (each, an “Indemnitee”) for, from and against all losses,
costs, claims, damages, penalties, judgments, liabilities, deficiencies and
expenses (including, without limitation, all expenses of litigation or
preparation therefor



--------------------------------------------------------------------------------

   whether or not such Indemnitee is a party thereto), which any of them may pay
or incur arising out of or relating to the Credit Agreement, the other Loan
Documents, the transactions contemplated thereby (including the Transactions) or
the direct or indirect application or proposed application of the proceeds of
any advance thereunder, except that the foregoing indemnity shall not apply to
an Indemnitee to the extent that any losses, claims, etc. are the result of such
Indemnitee’s bad faith, gross negligence or willful misconduct as determined in
a final, non-appealable judgment by a court of competent jurisdiction. EXPENSES:
   Borrower shall pay on demand all costs, expenses and fees in connection with
the Bridge Term Loans, the Facility, and the other transactions contemplated
hereunder, including, without limitation, all reasonable fees and expenses for
Administrative Agent’s consultants and counsel, whether or not the Loan
Documents are executed or the Facility is funded (subject to any limitations set
forth in the Fee Letter). GOVERNING LAW AND EXCLUSIVE JURISDICTION:    The Loan
Documents shall be governed by the laws of the State of New York and the parties
thereto will submit to the exclusive jurisdiction of the state or federal courts
therein.



--------------------------------------------------------------------------------

EXHIBIT A

LEVERAGE BASED PRICING GRID

 

Leverage:

   < 40%      ³ 40% and
<45%      ³ 45% and
<50%      ³ 50% and
<55%      ³ 55%  

Level

   Level I      Level II      Level III      Level IV      Level V  

Base

Rate Margin*

     30         35         45         60         90   

LIBOR Margin*

     130         135         145         160         190   

 

* In basis points per annum

RATING BASED PRICING GRID

 

Credit Rating:

   A-/A3      BBB+/Baa1      BBB/Baa2      BBB-/Baa3      Non-
Investment
Grade  

Level

   Level I      Level II      Level III      Level IV      Level V  

Base

Rate Margin*

     0         0         15         40         90   

LIBOR Margin*

     90         97.5         115         140         190   

 

* In basis points per annum

Any adjustment to the Applicable Margin shall be effective as of the first day
of the calendar month immediately following the month during which the Borrower
delivers to the Administrative Agent the applicable compliance certificate or
notice, as applicable, pursuant to the terms of the Loan Documents. In the case
of the leverage based pricing grid, if the Borrower fails to deliver a
compliance certificate, the Applicable Margin shall equal the percentage
corresponding to Level V until the first day of the calendar month immediately
following the month during which the required compliance certificate is
delivered. In the case of the rating based pricing grid, if the Borrower fails
to deliver a notice, but the Administrative Agent becomes aware of a change in
the Credit Ratings of the Borrower, then the Administrative Agent may in its
sole discretion adjust the Applicable Margin to the level corresponding to the
new Credit Rating of the Borrower effective as of the first day of the calendar
month immediately following the Administrative Agent becoming aware of such
change.



--------------------------------------------------------------------------------

EXHIBIT B

TARGET PROPERTIES

 

1.  

1740 Technology Drive

San Jose, CA

2.  

2180 Sand Hill Rd.

Menlo Park, CA

3.  

333 Twin Dolphin Plaza

333 Twin Dolphin Drive

Redwood City, CA

4.  

555 Twin Dolphin Plaza

555 Twin Dolphin Drive

Redwood City, CA

5.  

Bay Park Plaza

555 & 557 Airport Blvd.

Burlingame, CA

6.  

Bayhill Office Center (4-7)

4 – 1111 Bayhill Dr.

5 – 950 Elm Ave.

6 – 1100 Grundy Lane

7 – 999 & 1001 Bayhill Dr.

San Bruno, CA

7.  

Campus Center at McCarthy Ranch – vacant land (Parcel 4)

Milpitas, CA

8.  

Campus Center at McCarthy Ranch

115, 135 & 155 N. McCarthy Blvd.

Milpitas, CA

9.  

Embarcadero Place

2100, 2200, 2300 & 2400 Geng Road

Palo Alto, CA

10.  

Gateway Office I, II & III

Gateway I – 2001 Gateway Place

Gateway IIA – 2055 Gateway Place

Gateway IIB – 2077 Gateway Place

Gateway IIC – 2099 Gateway Place

Gateway III – 2033 Gateway Place

Garage – 2005 Gateway Place

Garage – 2045 Gateway Place

San Jose, CA

11.  

Metro Center

919 E. Hillsdale Blvd.

Lot 9 (vacant parcel)

Foster City, CA

12.  

Metro Plaza

25, 101 & 181 Metro Drive

 

San Jose, CA

13.  

One Bay Plaza

1350 Bayshore Highway

Burlingame, CA

14.  

Patrick Henry Drive

3055 Patrick Henry Dr.

Santa Clara, CA



--------------------------------------------------------------------------------

15.   Peninsula Office Park 1, 3, 4, 5, 6, 8 & 9  

Building 1: 2988 Campus Drive

 

Building 3: 2800 Campus Drive

 

Building 4: 2655 Campus Drive

 

Building 5: 2755 Campus Drive

 

Building 6: 2600 Campus Drive

 

Building 8: 2929 Campus Drive

 

Building 9: 2955 Campus Drive

San Mateo, CA

16.  

Shorebreeze I & II

Shorebreeze I: 275 Shoreline Dr.

 

Shorebreeze II: 255 Shoreline Dr.

Redwood City, CA

17.  

Skyport land

Parcel 4 – 1601 Technology Dr.

San Jose, CA

18.  

Skyport Plaza I

1700 Technology Dr. (tower 1)

1650 Technology Dr. (tower 2)

50 & 90 Skyport Dr. (retail)

1602 Technology Dr. (garage)

1652 Technology Dr. (garage)

San Jose, CA

19.  

Skyway Landing I & II

I: 959 Skyway Rd.

II: 999 Skyway Rd.

Hangar: 955 Skyway Rd.

San Carlos, CA

20.  

The Concourse I, II, III, IV, V & VI

The Concourse Garage I & II

The Concourse – retail

224 & 226 Airport Parkway

 

1731, 1735, 1741 & 1745 Technology Drive

 

1757-1759 Technology Drive (retail)

 

San Jose, CA

21.  

Towers at Shores Center

201 & 203 Redwood Shores Parkway

205 Redwood Shores Parkway (garage)

Redwood City, CA

22.  

3400 Hillview (f/k/a Xerox Campus)

Palo Alto, CA

23.  

Clocktower Square

600, 620, 630 & 660 Hansen Way

Palo Alto, CA

24.  

Foothill Research Center

4001, 4005, 4009 & 4015 Miranda

Palo Alto, CA

25.  

Lockheed

3176 Porter

Palo Alto, CA



--------------------------------------------------------------------------------

26.  

Metro Center

950 Tower Lane (Metro Center Tower)

939 & 977 E. Hillsdale Blvd. (Metro Center Retail)

989 E. Hillsdale Blvd.

Foster City, CA

27.  

Page Mill Center

1500, 1510, 1520 & 1530 Page Mill Road

 

Palo Alto, CA

28.  

Palo Alto Square

3000 El Camino Real

 

(6 bldgs. at this address – Palo Alto Square One-Six)

Palo Alto, CA

29.  

Techmart Commerce Center

5201 Great America Parkway

Santa Clara, CA



--------------------------------------------------------------------------------

ANNEX B

CONDITIONS ANNEX

Capitalized terms not otherwise defined herein shall have the meanings assigned
to them in the Commitment Letter to which this Annex is attached or in Annex A
to the Commitment Letter

Closing and the making of the extensions of credit under the Facility will be
subject solely to the satisfaction of the following conditions precedent:

1. Subject to the Documentation Principles, the Loan Documents, which shall be
consistent, in each case, with the terms and conditions set forth in the
Commitment Documents and otherwise reasonably satisfactory to the Administrative
Agent, the Lead Arrangers, the Initial Lenders and the Borrower, will have been
fully-executed and delivered to the Lead Arrangers.

2. The Administrative Agent shall have received customary and reasonably
satisfactory legal opinions (including, without limitation, opinions of special
counsel and local counsel as may be reasonably requested by the Administrative
Agent), evidence of authorization, organizational documents, good standing
certificates (with respect to the applicable jurisdiction of incorporation or
organization of each Loan Party), officer’s certificate and a solvency
certificate from the chief financial officer of the Borrower (in the form of
Annex C attached hereto).

3. All required equity holder and board of directors (or comparable entity
management body) authorizations shall have been obtained and shall be in full
force and effect.

4. Since the date of the Purchase Agreement, there shall have been no change,
event, occurrence or circumstance that has had or would reasonably be expected
to have a Target Property Material Adverse Effect (as hereinafter defined) that
would result in a failure of a condition precedent to your obligation to
consummate the Acquisition under the Purchase Agreement. As used herein, “Target
Property Material Adverse Effect” means any change, effect, development,
circumstance, condition, state of facts, event or occurrence (each, an “Effect”)
that, individually or in the aggregate, has had, or would reasonably be expected
to have, a material adverse effect on the Portfolio, taken as a whole; provided,
however, that no Effects resulting or arising from the following shall be deemed
to constitute a Target Property Material Adverse Effect or shall be taken into
account when determining whether a Target Property Material Adverse Effect has
occurred or is reasonably likely to exist or occur: (i) any Target Property
becoming an Eliminated Target Property (as defined in the Purchase Agreement)
pursuant to the terms of the Purchase Agreement; (ii) any changes in general
United States or global political, regulatory or economic conditions, or the
capital, financial or securities markets, including changes in interest rates,
to the extent that such Effects do not disproportionately have a greater adverse
impact on the Sellers, taken as a whole, relative to other similarly situated
participants in the industries in which the Sellers operate generally, (iii) any
changes generally affecting the industries or markets in which the Sellers
operate to the extent that such changes do not disproportionately have a greater
adverse impact on the Sellers, taken as a whole, relative to other similarly
situated participants in the industries in which the Sellers operate generally,
(iv) any changes after the date hereof in GAAP (or any interpretation thereof in
accordance with the Financial Accounting Standards Board Statements of Financial
Accounting Standards and Interpretations) to the extent that such changes do not
disproportionately have a greater adverse impact on the Sellers, taken as a
whole, relative to other similarly situated participants in the industries in
which the Sellers operate generally, (v) any adoption, implementation,
promulgation, repeal, modification, amendment, reinterpretation, change or
proposal of any applicable statute, code, rule, regulation, order, ordinance,
judgment or decree or other pronouncement of any Governmental Entity (as defined
below) having the effect of law (each a “Law”) of or by any court, arbitral
tribunal, administrative agency or commission or other governmental or other
regulatory authority or agency, whether foreign, federal, state, local or
supranational (each, a “Governmental Entity”) after the date hereof to the
extent that such adoption, implementation, promulgation, repeal, modification,
amendment, reinterpretation,



--------------------------------------------------------------------------------

change or proposal does not disproportionately have a greater adverse impact on
the Sellers, taken as a whole, relative to other similarly situated participants
in the industries in which the Sellers operate generally, (vi) any actions
taken, or the failure to take any action, if such action or failure to take
action is at the written request or with the prior written consent of the
Borrower, (vii) any Effect attributable to the negotiation, execution,
announcement or other public disclosure or performance of the Purchase Agreement
and the Transactions (as defined in the Purchase Agreement) or the impact of
such negotiation, execution, announcement, disclosure or performance on
relationships, contractual or otherwise, with customers, suppliers, tenants,
lenders, employees, unions, licensors, joint venture partners or other persons
with business relationships with Sellers, or any action by a Governmental Entity
or any litigation, claim, action, suit, arbitration, alternative dispute
resolution action, order, decree, writ, injunction, government investigation,
proceeding or any other judicial or administrative proceeding, in Law or equity
or dispute brought or threatened out of or relating from such negotiation,
execution, announcement, disclosure or performance (provided that this clause
(vii) shall not apply with respect to Section 4.3 of the Purchase Agreement),
(viii) any failure by the Sellers to meet any internal projections, estimates or
expectations of the Portfolio’s revenue, earnings or other financial performance
or results of operations for any period, in and of itself, or any failure by the
Sellers to meet its internal budgets, plans or forecasts of its revenues,
earnings or other financial performance or results of operations, in and of
itself (it being understood that the facts or occurrences giving rise or
contributing to such failure that are not otherwise excluded from the definition
of a “Target Property Material Adverse Effect” may be taken into account, unless
such fact or occurrence is otherwise excluded from this definition), (ix) any
Effects after the date hereof arising out of changes in geopolitical conditions,
acts of terrorism, civil disobedience or sabotage, the commencement,
continuation or escalation of a war, acts of armed hostility, weather conditions
or other force majeure events, including any material worsening of such
conditions threatened or existing as of the date of the Purchase Agreement to
the extent that such changes do not disproportionately have a greater adverse
impact on the Sellers, taken as a whole, relative to other similarly situated
participants in the industries in which the Sellers operate generally, and
(x) any disclosure by the Parent or its subsidiaries regarding its plans with
regard to the conduct of the Portfolio following the Closing Date.

5. The Purchase Agreement and the disclosure schedules and exhibits thereto
shall be reasonably satisfactory to the Initial Lenders (the Initial Lenders
acknowledge and agree that the copy of the Asset Purchase Agreement among the
sellers named therein (the “Sellers”), the Parent, and the Borrower delivered to
the Initial Lenders on December 6, 2014, at 4:45 pm Pacific Time (including the
versions of the exhibits and schedules thereto most recently delivered prior
thereto) (collectively, the “Purchase Agreement”) has been reviewed by and is
satisfactory to the Initial Lenders). The Acquisition shall have been or shall
be, substantially simultaneously with the initial borrowing, consummated in
accordance with the terms of the Purchase Agreement without giving effect to any
amendments, modifications, supplements, waivers or consents by the Borrower or
any of its affiliates thereto that are materially adverse to the interests of
the Commitment Parties and not approved by the Initial Lenders (which approval
shall not be unreasonably withheld, conditioned or delayed); provided that each
of the following shall not be deemed to be materially adverse to the interests
of the Commitment Parties: (A) any increase in the aggregate consideration
funded with equity shall not be deemed to be materially adverse to the interests
of the Commitment Parties (so long as after giving effect to such increase the
Sellers and their affiliates do not own, directly or directly, 50% or more of
the aggregate equity interests of the Parent and its subsidiaries); (B) subject
to your obligations set forth under the section in the Term Sheet titled
“Commitment Reductions”, any increase in the aggregate consideration funded with
cash (including pursuant to Section 1.3 of the Purchase Agreement) shall not be
deemed to be materially adverse to the interests of the Commitment Parties;
(C) any change in the aggregate consideration pursuant to the terms of the
Purchase Agreement, including as a result of (i) a Ground Lease Trigger Event
and (ii) any proration pursuant to Section 1.7 of the Purchase Agreement, in
each case, shall not be deemed to be materially adverse to the interests of the
Commitment Parties; and (D) any reduction in the aggregate consideration of not
more than ten percent (10%) (excluding any reduction contemplated by the



--------------------------------------------------------------------------------

foregoing clause (C)); provided, that in the case of this clause (D), to the
extent that any such reduction reduces the cash portion of the aggregate
consideration, then the aggregate amount of the Commitments shall be
automatically reduced by a proportionate amount. Except as set forth in the
proviso to the second sentence of this item 5, it is understood and agreed that
any change in the amount or form of the purchase price (other than pursuant to
the terms of the Purchase Agreement) shall be deemed to be materially adverse to
the interests of the Commitment Parties unless approved by the Initial Lenders
in writing.

6. Either (i) the Existing Credit Agreement Consent shall have been obtained, or
(ii) concurrently with the funding of the Facility, the Backstop Facility shall
have become fully effective on the terms and conditions set forth in the
Backstop Commitment Letter and the indebtedness evidenced by the Existing Credit
Agreement shall have been repaid in full and the commitments thereunder
terminated.

7. The Initial Lenders shall have received:

(a) with respect to the Parent, (i) audited consolidated balance sheets and
related consolidated statements of income, shareholder’s equity and cash flows
for the three most recently completed fiscal years ended at least ninety
(90) days prior to the Closing Date and (ii) unaudited consolidated balance
sheets and related consolidated statements of income and cash flows for each
interim fiscal quarter (other than the fourth fiscal quarter) ended since the
last audited financial statements and at least forty-five (45) days prior to the
Closing Date; and

(b) projections prepared by management of balance sheets, income statements and
cashflow statements of the Parent and its subsidiaries, on a consolidated basis,
for the first four fiscal quarters after the Closing Date.

8. To the extent reasonably requested at least five (5) business days prior to
the Closing Date, each Initial Lender shall have received, at least three
(3) business days prior to the Closing Date, all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the PATRIOT Act.

9. All fees and expenses due to the Commitment Parties, to the extent invoiced
at least three (3) business days prior to the Closing Date (except as otherwise
reasonably agreed by the Borrower), required to be paid on the Closing Date
(including the fees and expenses of counsel for the Lead Arrangers and the
Administrative Agent) will have been paid or will be paid at the time of the
initial funding of the Facility (which amounts may be offset against the
proceeds of the Facility).

10. Subject to the Limited Conditionality Provision, the Specified
Representations and the Specified Purchase Agreement Representations will be
true and correct in all material respects (or if qualified by materiality or
material adverse effect, in all respects).



--------------------------------------------------------------------------------

 

 

ANNEX C

FORM OF SOLVENCY CERTIFICATE

[ — ], 20    

This Solvency Certificate is being executed and delivered pursuant to Section
[ — ] of that certain [ — ] (the “Loan Agreement”); the terms defined therein
being used herein as therein defined.

I, [ — ], the [chief financial officer/equivalent officer] of the Borrower, in
such capacity and not in an individual capacity, hereby certify that I am the
[chief financial officer/equivalent officer] of the Borrower and that I am
generally familiar with the businesses and assets of the Borrower and its
Subsidiaries (taken as a whole), I have made such other investigations and
inquiries as I have deemed appropriate and I am duly authorized to execute this
Solvency Certificate on behalf of the Borrower pursuant to the Loan Agreement.

I further certify, in my capacity as [chief financial officer/equivalent
officer] of the Borrower, and not in my individual capacity, as of the date
hereof and after giving effect to the [Transactions] and the incurrence of the
indebtedness and obligations being incurred in connection with the Loan
Agreement and the [Transactions], that, (i) the sum of the debt (including
contingent liabilities) of the Borrower and its Subsidiaries, taken as a whole,
does not exceed the present fair saleable value of the assets (at a fair
valuation) of the Borrower and its Subsidiaries, taken as a whole; (ii) the
capital of the Borrower and its Subsidiaries, taken as a whole, is not
unreasonably small in relation to the business of the Borrower and its
Subsidiaries, taken as a whole, contemplated as of the date hereof; and
(iii) the Borrower and its Subsidiaries, taken as a whole, do not intend to
incur, or believe that they will incur, debts including current obligations
beyond their ability to pay such debt as they mature in the ordinary course of
business.

[Remainder of page intentionally left blank]

 

 



--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, I have executed this Solvency Certificate in my capacity as
[chief financial officer/equivalent officer] of the Borrower on the date first
written above.

 

By:  

 

  Name:   Title:

 

 